ACCEPTED
                                                                                                   06-17-00203-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                                  6/6/2018 3:01 PM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                      IN THE
                                COURT OF APPEALS
                      SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                                              FILED IN
                                                                       6th COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                    NO. 06-17-00203-CR                 6/6/2018 3:01:17 PM
                                                                           DEBBIE AUTREY
                                                                               Clerk
                          MARQUIS JAMAL REED, Appellant vs.

                             THE STATE OF TEXAS, Appellee

             MOTION FOR EXTENSION OF TIME TO FILE APPEAL BRIEF

 TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, MARQUIS JAMAL REED, the Appellant in the above entitled and
 numbered cause, by and through her attorney of record, Toby C. Wilkinson, and files
 her Motion for Extension of Time to File Appeal Brief in the above entitled and
 numbered cause, and would show unto this Honorable Court the following:

                                               I.

        Movant’s Appeal Brief is due for filing on or before June 6, 2018.

                                              II.

        This is Movant’s second request for extension in this cause.

                                              III.

       Movant requests an extension of time within which to file his Appeal Brief, and as
 reason therefore would show the Court as follows:

        Movant would show that his attorney received an extension to file his Brief on or
 before June 6, 2018. His attorney inadvertently read the letter as July 6, 2018. The
 attorney would show that he was working on a Capital Murder Trial and Jury Selection
 begins in July, 2018.

                                              IV.

       Attorney would show he discovered this error working on the Brief today when he
discovered this error.
                                            V.

      Movant’s attorney would show that the Appellant’s trial was approximately a week
long and the transcript covers numerous volumes.

                                            VI.

       The undersigned counsel respectfully requests this Honorable Court to extend
the time of filing of Movant’s Appeal Brief to June 13, 2018.



       WHEREFORE, PREMISES CONSIDERED, TOBY C. WILKINSON prays that
this Honorable Court grant Movant's Motion for Extension of Time in this cause.

                                                  Respectfully submitted,


                                                  Toby C. Wilkinson
                                                  Toby C. Wilkinson
                                                  Law Office of Toby C. Wilkinson, P.C.
                                                  P.O. Box 324
                                                  2815 Wesley Street
                                                  Greenville, Texas 75403-0324
                                                  (903) 454-6096
                                                  (903) 454-0446 Fax
                                                  SBA #21497300
                                                  Attorney for Marquis Jamal Reed,
                                                  Appellant



                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Motion for
Extension of Time to File Appeal Brief has been delivered to all attorneys of record this
the 6th day of June 2018.

                                                  Toby C. Wilkinson
                                                  Toby C. Wilkinson